            Case 8-18-76577-reg               Doc 35     Filed 03/18/20    Entered 03/18/20 13:18:54


Michael J. Macco
Chapter 13 Trustee                                                   This Order relates to a hearing
2950 Express Drive South, Suite 109                                  on March 5, 2020
Islandia, NY 11749

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------X
In re:                                                  tmm1634
                                                                                               CHAPTER 13
WILLIAM A. HAUPT

                                                        CASE NO. 18-76577-736
CATHERINE HAUPT



                              Debtor(s).                ORDER
----------------------------------------------------X

Upon the application and motion of the Trustee to determine whether the petition for relief under the provisions of

Chapter 13 of Title 11 of the United States Code should be dismissed, and same having come on to be heard before

the Honorable Robert E. Grossman on the 5th day of MARCH, 2020, and Michael J. Macco, Chapter 13 Trustee,

having appeared in support of the motion, and it appearing to the satisfaction of the Court that the best interests of

creditors and the estate require this case be dismissed, and that sufficient cause has been shown, it is

         ORDERED, that pursuant to the provisions of 11 U.S.C. §1307(c), the above referenced Chapter 13 case is

hereby dismissed.




                                                                           ____________________________
      Dated: Central Islip, New York                                            Robert E. Grossman
             March 18, 2020                                                United States Bankruptcy Judge
